Name: 2003/860/EC: Decision of the European Central Bank of 28 November 2003 on the approval of the volume of coin issuance in 2004 (ECB/2003/15)
 Type: Decision_ENTSCHEID
 Subject Matter: monetary relations;  monetary economics;  EU institutions and European civil service
 Date Published: 2003-12-11

 11.12.2003 EN Official Journal of the European Union L 324/57 DECISION OF THE EUROPEAN CENTRAL BANK of 28 November 2003 on the approval of the volume of coin issuance in 2004 (ECB/2003/15) (2003/860/EC) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty establishing the European Community, and in particular to Article 106(2) thereof, Whereas: (1) The European Central Bank (ECB) has the exclusive right from 1 January 1999 to approve the volume of coins issued by the Member States that have adopted the euro (the participating Member States). (2) The participating Member States have submitted to the ECB for approval their estimates of the volume of euro coins to be issued in 2004, supplemented by explanatory notes on the forecasting methodology, HAS ADOPTED THIS DECISION: Article 1 Approval of the volume of euro coins to be issued in 2004 The ECB hereby approves the volume of coins to be issued by the participating Member States in 2004 as described in the following table: (EUR million) Issuance of coins intended for circulation and issuance of collector coins (not intended for circulation) in 2004 Belgium 203,0 Germany 1 035,0 Greece 207,4 Spain 860,0 France 668,9 Ireland 151,0 Italy 170,8 Luxembourg 70,0 Netherlands 175,0 Austria 212,0 Portugal 230,0 Finland 60,0 Article 2 Final provision This Decision is addressed to the participating Member States. This Decision will be published in the Official Journal of the European Union. Done at Frankfurt am Main, 28 November 2003. The President of the ECB Jean-Claude TRICHET